Citation Nr: 0608752	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-28 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired neuropsychiatric disorder to include as secondary to 
service-connected disorders.  

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the left leg with fracture of the 
tibia and fibula, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the left thigh with fracture of the 
left femur and shortening of the left leg, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for dorsolumbar 
paravertebral myositis, currently evaluated as 20 percent 
disabling.  

5.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the left elbow, currently evaluated 
as 10 percent disabling.

6.  Entitlement to a compensable evaluation for residuals of 
fracture of the left mandible.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from September 1967 to June 
1969 and from December 1971 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that granted a 20 
percent evaluation for dorsolumbar paravertebral myositis 
effective from October 24, 2001.

This matter also arises from a February 2003 rating 
determination that confirmed and continued the assigned 
evaluations for residuals of shell fragment wound (SFW) of 
the left thigh with fracture of the left femur and shortening 
of the left leg, the left leg with fracture of the tibia and 
fibula, and left elbow; and for fracture of the left 
mandible; and denied entitlement to service connection for 
anxiety claimed as a nervous condition to include PTSD as 
secondary to service-connected conditions.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an acquired neuropsychiatric disorder and 
entitlement to an increased evaluation for dorsolumbar 
paravertebral myositis, residuals of SFW of the left leg with 
fracture of the tibia and fibula, residuals of SFW of the 
left thigh with fracture of the left femur and shortening of 
the left leg, and residuals of SFW of the left elbow, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  The veteran will be notified if action 
is required on his part.  


FINDING OF FACT

The competent and probative medical evidence shows that the 
veteran's left mandible fracture residuals are manifested by 
pain, headaches, slight dislocation, biting of his cheek, and 
left TMJ degenerative dysfunction secondary to traumatic 
injury which cumulatively approximates moderate displacement.  


CONCLUSION OF LAW

The schedular criteria for a disability evaluation of 10 
percent for residuals of fracture of the left mandible are 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.7, 4.150, Diagnostic Code (DC) 
9904 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002 and July 
2002; rating decisions in April 2002 and February 2003; and a 
statement of the case in April 2003 and in September 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  
Thus, VA has satisfied its duty to notify the appellant.

II.  Residuals of fracture of left mandible

The veteran seeks entitlement to a compensable evaluation for 
residuals of a fracture of his left mandible.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule) 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

Service medical records show that the veteran suffered 
multiple fracture injuries as a result of a hostile forces 
mine explosion in November 1968.  His injuries included a 
closed fracture of the midline of the mandible with no 
evidence of artery or nerve involvement.  He received 
treatment the same day of a closed reduction of the mandible 
with fixation.  In December 1968 the wires were removed and 
his mandible showed good healing on bi-manual manipulation 
and the veteran was discharged from further dental treatment.

A Physical Evaluation Board in May 1969 recommended that he 
be placed on the Temporary Disability Retired List.  
Following initial treatment and stabilization of his general 
condition, the veteran was evacuated.  He then was 
transferred from a U.S. Naval Hospital in New York to a VA 
hospital in San Juan in April 1969 as he required continued 
hospitalization after separation from service for treatment 
of impairment of his left femur.  Subsequently he was 
discharged from active duty.  

In a November 1969 rating decision, the RO granted service 
connection for combat wounds of the left tibia and fibula; 
left femur; left mandible; and left ulna and left radial 
head.  A temporary total surgical rating was assigned from 
June 1969  A February 1970 rating decision assigned a zero 
percent (noncompensable) evaluation for fracture of the left 
mandible with minimal residuals under DC 9904 effective 
December 5, 1969.

In multiple subsequent rating decisions, the RO confirmed and 
continued the noncompensable evaluation.  In a decision in 
March 1978, the Board denied entitlement to an increased 
evaluation for residuals of a fracture of the left mandible.  
In an April 1978 rating decision, the RO took corrective 
action to show active duty dates for a second period of 
service, from December 1, 1971, to July 19, 1972, in the 
evaluation of each service-connected disability.  In a 
January 1992 rating decision, the RO confirmed and continued 
the noncompensable evaluation.

The veteran submitted a claim in September 2001 for increased 
evaluations of his service connected conditions which had 
worsened.  

A July 2002 statement from a private doctor indicates that 
the veteran complained of TMJ pain and the doctor recommended 
evaluation by a maxillofacial dentist.  

At a VA dental examination in December 2002, the veteran 
complained of frequent headaches, pain on the left side of 
his face, frequent biting of his cheeks and grinding of his 
teeth at night.  There was no functional impairment due to 
loss of motion and masticatory function loss.  No limitation 
of motion of the mandible was found.  He could open up to 45 
millimeters, which the examiner described as good.  There was 
no marked loss of bone in the mandible, maxilla or hard 
palate other than flattening of the condylar heads of the 
left TMJ.  X-rays showed flattened condylar head and 
diminished condylar ligament space.  The articular capsule 
had radiographic degenerative changes.  This was compatible 
with trauma sustained many years earlier when there was a 
fracture in the mandible due to the mine explosion.  There 
was a clicking noise on the left TMJ upon opening and closure 
of the mandible which was secondary to the degenerative 
changes in the left TMJ that were evident in the dental 
panoramic radiograph.  There was slight deviation of the 
mandible to the right upon closure; however, on completion of 
the closure of the mandible, the occlusion was good.  The 
diagnosis was left TMJ degenerative dysfunction secondary to 
traumatic injury.

At a VA dental examination in February 2004, the veteran's 
chief complaint was occasional pain on the mandible and 
frequent cheek biting.  Clinical findings were no functional 
impairment due to loss of motion and masticatory function 
loss.  There was no limitation of motion of the mandible, he 
could open up to 42 millimeters which, according to the 
examiner was adequate.  There was no loss of mandible, 
maxilla, or hard palate.  The pertinent diagnoses were a 
benign Stafne bone cyst on the mandible and no limitation of 
motion of the mandible.  According to a staff oral surgeon 
who had been consulted, the lesion was an inclusion of 
salivary gland tissue and was completely benign.  

The noncompensable evaluation was assigned under DC 9904 for 
malunion of the mandible.  The regulation provides that a 
zero percent rating is assigned for slight displacement, a 10 
percent rating for moderate displacement, and a 20 percent 
rating for severe displacement.  The evaluation is dependent 
on the degree of motion and relative loss of masticatory 
function.  38 C.F.R. § 4.150, DC 9904.

For limitation of motion of temporomandibular articulation, a 
10 percent rating is assigned for an inter-incisal range of 
31 to 40 millimeters.  A 20 percent rating is assigned for an 
inter-incisal range of 21 to 30 millimeters.  A 10 percent 
rating is also assigned when range of lateral excursion is 0 
to 4 millimeters.  38 C.F.R. § 4.150, DC 9905.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Based on the aforementioned rating criteria and the competent 
medical evidence of record, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 10 percent evaluation under DC 9904.  Although 
there is no evidence showing that the veteran has exhibited 
limitation of inter-incisal range of motion from 31 to 40 
millimeters, which would automatically warrant an evaluation 
of 10 percent under DC 9905, the veteran's left mandible 
fracture is also manifested by residuals including slight 
displacement, complaints of pain, headaches, and frequent 
cheek biting.  In addition, there are radiographic 
degenerative changes compatible with the sustained trauma and 
a clicking noise upon opening and closure of the mandible 
secondary to the degenerative changes in the left TMJ.  Thus, 
considering these residuals along with 38 C.F.R. §§  4.40, 
4.45 and Deluca, the Board finds that there is additional 
functional loss due to pain and left TMJ degenerative 
dysfunction secondary to traumatic injury which approximates 
inter-incisal range of motion limited to between 31 to 40 
millimeters or moderate displacement.  Thus, a 10 percent 
rating is warranted for the veteran's service-connected left 
mandible fracture residuals.  38 C.F.R. § 4.150, DC 9904.  A 
rating in excess of 10 percent would require a showing of 
inter-incisal range of motion limited to between 21 to 30 
millimeters or severe displacement of the mandible which has 
not been shown by or approximated by the competent medical 
evidence of record.  38 C.F.R. § 4.150, DCs 9904, 9905.

The Board has explored the possibility of whether the 
headaches should be separately rated.  Under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately.  38 C.F.R. § 4.25; Esteban v. 
Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  In this case, the medical 
evidence does not support a separate rating for headaches.  
While the veteran's subjective complaint of headaches was 
noted on the 2004 VA dental examination there is nothing in 
the medical record which indicates that any headaches amount 
to a disability which may be separately ratable under 
Diagnostic Code 8100 or any other diagnostic code.  
Significantly, the Board notes that pain has been 
specifically considered in the veteran's evaluation, and has 
played a major role in the increased rating assigned.  
Accordingly, the Board believes that the 10 percent rating 
assigned in this decision contemplates these symptoms and any 
additional separate rating for headaches would constitute 
pyramiding.  38 C.F.R. § 4.14.


ORDER

Entitlement to a 10 percent rating for residuals of fracture 
of the left mandible is granted, subject to regulatory 
criteria applicable to payment of monetary awards. 


REMAND

The veteran seeks entitlement to service connection for 
depression and a nervous condition to include as secondary to 
service-connected disabilities.  The evidence of record shows 
that there is a prior final Board decision dated in March 
1978 wherein the Board denied entitlement to an acquired 
neuropsychiatric disorder to include due to a service-
connected disability.  Consideration of the veteran's claim 
has not included whether new and material evidence has been 
received to reopen the claim.  He has not been informed of 
the laws and regulations regarding the submission of new and 
material evidence that must raise a reasonable possibility of 
substantiating the claim in order to reopen a finally 
adjudicated claim.  Accordingly this issue is remanded for 
further development.

The veteran disagreed with the 20 percent evaluation assigned 
for service-connected dorsolumbar paravertebral myositis in 
an April 2002 rating decision.  During the pendency of the 
veteran's appeal, substantive changes were made to the 
portion of the Rating Schedule that addresses evaluation of 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243); 69 Fed. Reg. 32,449 (June 10, 2004).  

The Rating Schedule provides that under Diagnostic Code 5021, 
myositis, will be rated on limitation of motion of affected 
parts as degenerative arthritis.  Under the prior 
regulations, degenerative arthritis was to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Under the revised regulations, DC 5242 provides that 
degenerative arthritis of the spine (see also DC 5003) is to 
be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, both the former and the current schedular criteria 
are to be considered.  The effective-date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  The veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran, 
however, has not been provided with the new regulations nor 
does it appear that his claim has been considered under the 
new criteria.  

At a VA medical examination in February 2004 the veteran 
reported having a cervicolumbar herniated disc due to an on 
the job injury approximately two years earlier.  He also 
complained of localized dorsolumbar pain associated with 
numbness of the legs and hands and referred pain on the right 
hip and leg.  The report of a February 2004 VA examination of 
the spine is of record with a diagnosis of dorsolumbar 
paravertebral myositis.  For his opinion, the examiner states 
that the opinion is on a joints examination worksheet.  
However, there is no February 2004 joints examination 
worksheet in the claims file.

The veteran is also seeking an increased evaluation for 
service-connected residuals of SFW of the left leg with 
fracture of the tibia and fibula, residuals of SFW of the 
left thigh with fracture of the left femur and shortening of 
the left leg, and residuals of SFW of the left elbow.  As 
noted above, evidence of record indicates that a VA 
examination of joints or joints and muscles was conducted in 
February 2004 and a rating decision in March 2004 refers to a 
VA examination of joints in February 2004.  As the report of 
that examination is not in the claims file, that report 
should be obtained.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Inform the veteran of the type of evidence 
needed to reopen a finally adjudicated claim.  
After allowing a reasonable time to respond, 
re-adjudicate the veteran's claim to determine 
whether new and material evidence has been 
presented or secured to reopen his claim of 
entitlement to a neuropsychiatric disorder.  

2.  Secure the report of a VA joints or joints 
and muscles examination in February 2004 at 
the San Juan VA Medical Center.

3. After the above has been accomplished, and 
after undertaking any other development deemed 
essential, readjudicate the veteran's claims.  
The evaluation of the veteran's low back 
disability should consider the prior schedular 
criteria, and the provisions of the general 
rating formula that applies to all diseases 
and injuries of the spine (effective on and 
after September 26, 2003); 38 C.F.R. § 4.71a, 
DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5293 
(effective on and after September 23, 2002); 
and 38 C.F.R. § 4.71a, DC 5243 (effective on 
and after September 26, 2003).  The version of 
the evaluation criteria for most favorable to 
the veteran should be applied for the period 
on and after the effective date of the 
applicable revision.

4. If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement of 
the case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  The supplemental 
statement of the case should also notify the 
veteran of the various rating criteria for 
spinal disabilities with inclusion of the 
revised criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, effective from 
September 26, 2003. An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


